Case: 3:20-cv-00224-NBB-RP Doc #: 3-8 Filed: 07/31/20 1 of 1 PagelD #: 45

From: Lisa Carwyle
Sent: Thursday, July 23, 2020 9:13 AM
To: 'projection.night@gmail.com' <projection.night@gmail.com>

Cc: Joey East <jeast@lafayettesheriff.net>
Subject: permit denial

Good morning Mr. Rash,

Please see the attached permit. I’ve denied the permit due to a change in the County's permit policy. No permits will be issued
after dusk, due to security issues, Thanks.

<image002.png>

PROJECT(ion) TEAM
John & Valerie

projection.night@qmail.com

 
